Appellant presents a motion requesting leave to file a second motion for rehearing, and attaches thereto an affidavit of one of the witnesses who testified in the case, which affidavit we are asked to consider. It impeaches the statement of facts, and has the *Page 52 
effect of modifying and changing the same. A statement of facts after filed in this court cannot be changed, modified or amended by ex parte affidavits. McConnell v. State, 85 Tex. Crim. 409,212 S.W. 498; Gherke v. State, 59 Tex.Crim. Rep.,128 S.W. 380; Belcher v. State, 35 Tex.Crim. Rep.,32 S.W. 770; Ratcliff v. State, 29 Texas Crim. App., 248, 15 S.W. 596; McBride v. State, 93 Tex.Crim. Rep., 246 S.W. 394.
The request to file the motion is denied.
Overruled.